Exhibit 99.1 OLYMPUS PACIFIC MINERALS INC. Consolidated Balance Sheets Unaudited As at June 30 December 31 Canadian dollars 2007 2006 ASSETS Current Cash 10,815,631 4,101,536 Accounts receivable 625,600 803,027 Prepaid expenses 414,529 900,957 Inventory (note 12) 779,891 617,043 12,635,651 6,422,563 Long-term Property, plant & equipment (note 6) 9,184,152 8,690,502 Mineral properties (note 3) 9,908,709 10,015,755 Deferred financing costs (note 7c) - 695,773 Deferred exploration and development costs (note 3) 19,287,760 15,732,101 38,380,622 35,134,131 51,016,273 41,556,694 LIABILITIES Current Accounts payable and accrued liabilities 2,701,831 1,899,646 Capital lease obligations (note 11) 336,464 412,894 Loan facility (notes 2 and 5) - 2,330,800 Asset retirement obligation (note 4) 58,047 59,173 3,096,342 4,702,513 Long-term Asset retirement obligation (note 4) 837,175 890,322 837,175 890,322 3,933,517 5,592,835 SHAREHOLDERS' EQUITY Share capital (note 7a) 81,745,340 66,074,507 Contributed surplus (notes 7b,c,d) 5,006,370 4,347,990 Deficit (39,668,954 ) (34,458,638 ) 47,082,756 35,963,859 51,016,273 41,556,694 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Operations and Comprehensive Loss Unaudited Three month period ended June 30 Six month period ended June 30 For the periods ending June 30 (Canadian dollars) 2007 2006 2007 2006 Sales - Gold 1,640,631 - 2,759,715 - Cost and expenses Cost of sales 1,498,650 - 3,076,542 - Amortization 501,167 8,234 962,066 17,611 General exploration - 20,352 74,906 57,462 Royalty expense 17,874 20,474 39,205 20,474 Consulting fees 29,110 31,881 188,554 77,783 Office and general administrative 86,700 57,013 162,354 105,798 Investor relations and promotion 213,070 84,710 251,840 160,649 Management fees and salaries 381,862 247,170 888,227 495,827 Professional fees 236,815 114,397 356,712 158,001 Shareholders' information 48,052 26,837 51,716 36,869 Transfer agent and regulatory fees 10,453 36,395 115,653 169,156 Travel 219,745 87,143 269,753 217,607 Stock-based compensation (note 7b) 258,448 103,370 1,080,133 279,810 3,501,946 837,976 7,517,661 1,797,047 Other (income) expense Interest income (158,600 ) (91,682 ) (195,682 ) (93,846 ) Interest expense - - 128,879 - Write-off of deferred transaction costs - - 265,488 - Debt extinguishment costs (note 5) 54,059 - 54,059 - Foreign exchange loss 150,320 (26,798 ) 199,626 (21,961 ) 45,779 (118,480 ) 452,370 (115,807 ) Loss and comprehensive loss for the period 1,907,094 719,496 5,210,316 1,681,240 Basic and diluted loss per common share $ 0.01 $ 0.00 $ 0.03 $ 0.01 Weighted average number of common shares outstanding 188,086,252 164,088,562 176,626,086 148,823,636 OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Deficit Unaudited Three month period ended June 30 Six month period ended June 30 For the periods ending June 30 (Canadian dollars) 2007 2006 2007 2006 Deficit, beginning of the period 37,761,860 25,941,495 34,458,638 24,979,751 Loss for the period 1,907,094 719,496 5,210,316 1,681,240 Deficit, end of the period 39,668,954 26,660,991 39,668,954 26,660,991 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Consolidated Statements of Cash Flows Unaudited Three month period ended June 30 Six month period ended June 30 For the periods ending June 30 (Canadian dollars) 2007 2006 2007 2006 Operating activities : Loss for the period (1,907,094 ) (719,496 ) (5,210,316 ) (1,681,240 ) Items not affecting cash Amortization 501,167 8,234 962,066 17,611 Write-off of deferred transaction costs - - 209,237 - Interest expense - - 81,090 - Stock-based compensation expense 258,448 103,370 1,080,133 279,810 Accretion expense 9,425 - 19,641 - Foreign exchange (gain)/loss (235,036 ) (120,637 ) (256,565 ) (135,687 ) Changes in non-cash working capital balances Accounts receivable (162,861 ) (410,592 ) 177,427 (731,223 ) Prepaid expenses (71,028 ) - 486,428 - Accounts payable and accrued liabilities 931,641 145,041 842,856 151,372 Inventory 47,695 (56,110 ) (162,848 ) 38,602 Cash used in operating activities (627,643 ) (1,050,190 ) (1,770,851 ) (2,060,755 ) Investing activities : Deferred exploration and development costs (1,816,479 ) (2,411,740 ) (3,070,977 ) (3,854,179 ) Acquisition of property, plant and equipment (1,052,812 ) (352,748 ) (1,419,559 ) (447,295 ) Cash used in investing activities (2,869,291 ) (2,764,488 ) (4,490,536 ) (4,301,474 ) Financing activities : Shares issued 634,400 160,814 12,903,649 16,606,410 Shares issued on warrants exercised 2,336,987 - 2,336,987 - Repayment of Debt (2,156,497 ) - (2,156,497 ) 2,336,000 Capital lease obligation - - (76,430 ) - Share issue cost (32,226 ) (34,120 ) (32,226 ) (1,441,702 ) Cash provided by financing activities 782,664 126,694 12,975,483 17,500,708 Increase (decrease) in cash and cash equivalents during the period (2,714,270 ) (3,687,984 ) 6,714,095 11,138,479 Cash - beginning of the period 13,529,901 15,231,450 4,101,536 404,987 Cash - end of the period 10,815,631 11,543,466 10,815,631 11,543,466 See accompanying notes to the Consolidated Financial Statements OLYMPUS PACIFIC MINERALS INC. Notes to Consolidated Financial Statements (Unaudited) June 30, 2007 All dollar amounts are in Canadian Dollars unless otherwise stated 1. Nature of Operations Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) and its subsidiaries are engaged in the acquisition, exploration, development and mining of gold bearing properties in Southeast Asia.The Company focuses its activities on two multi-project properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property and on project in the Philippines
